Citation Nr: 0815189	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to July 
1990.  He died in August 1990.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefits 
sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her VA Form 9, Appeal to the Board, the appellant 
specifically requested a hearing before a Veterans Law Judge 
of the Board, at the RO (Travel Board hearing).  Review of 
the claims file shows that the RO has not taken any action to 
respond to the appellant on this matter to schedule the 
requested Travel Board hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a claimant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2007).  Because failure to afford the appellant the 
requested hearing would constitute a denial of due process 
and result in any Board decision being vacated, 38 C.F.R. § 
20.904(a) (2007), this matter must be addressed before the 
Board promulgates a decision.  Travel Board hearings are 
scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).

As an aside, the Board notes that the appellant had also 
requested a hearing before a hearing officer at the regional 
office.  Review of the record reveals that while a hearing 
was scheduled, the appellant cancelled that hearing.  As she 
did not request another RO hearing, no further action is 
required in this regard.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with her 
request for a Travel Board hearing.  The 
RO should notify the appellant and her 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing is 
conducted, or if the appellant withdraws 
her hearing request or fails to report 
for the hearing, then in accordance with 
appellate procedures the claims file 
should be returned to the Board for 
appellate review.

	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

